        Case 9:20-cv-00073-DLC-KLD Document 10 Filed 11/20/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


VAUGHN GARY MAXFIELD,                          Case No. CV-20-073-M-DLC

                                               JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

C/O KAUTZ, CORPORAL KAUTZ,
SERGEANT MODEN, C/O JANE
DOE, AND MISSOULA COUNTY,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Count IV of the Complaint (Doc.
 2 at 18) is DISMISSED for failure to state a claim.

        Dated this 20th day of November 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ H. G.
                                   H. G., Deputy Clerk
